Hall, J.
 This suit involves the boundary line between Lots 112 and 117 of the Orange Grove Cemetery in Jackson County. The exact location and description of this line was established by a civil engineer and the line which he found was supported by oral testimony as being correct. The special chancellor so found and we can not say that his finding is contrary to the overwhelming weight of the evidence. The decree appealed from will therefore be affirmed.
Affirmed.
McGehee, C.J., and Lee, Holmes and Ethridge, JJ., concur.